Exhibit 99.1 Earthstone Energy, Inc. Announces Uplisting to NYSE The Woodlands, Texas, May 9, 2017 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone” or the “Company”), announced today that its Class A common stock has been approved for listing on the New York Stock Exchange (“NYSE”).The Company’s Class A common stock will begin trading under the symbol “ESTE” on May 10, 2017. Frank A. Lodzinski, President and Chief Executive Officer of Earthstone, commented, “Uplisting our Class A common stock from the NYSE MKT to the NYSE marks another milestone for our Company.Given our recent strategic accomplishments, we believe the NYSE provides a broader platform and services through which the investor community may appreciate our future growth objectives.” About Earthstone Energy, Inc.
